Citation Nr: 1243229	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-31 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected sinusitis post-endoscopic surgery with polypectomy, status post-rupture of the sphenoid artery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1985 to July 2008.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  In December 2009, the Veteran's claims file was transferred to the RO in St. Louis, Missouri.  

The Veteran limited his August 2010 substantive appeal, to include entitlement to service connection for right ear hearing loss and entitlement to an initial disability rating in excess of 10 percent for service-connected sinusitis post-endoscopic surgery with polypectomy, status post-rupture of the sphenoid artery.  In the same statement, the Veteran requested an extension to file his appeal.  In an October 2010 letter, the RO notified the Veteran that his August 2010 statement was accepted in lieu of a VA Form 9; however, informed the Veteran that he must complete a VA Form 9 within 30 days from the date of the letter to perfect his appeal on the remaining issues.  The Veteran, however, failed to respond or complete a VA Form 9 within that timeframe.  Thus, entitlement to an initial disability rating in excess of 10 percent for service-connected mechanical lumbar spine with degenerative disc disease disability and entitlement to service connection for pneumonia have not been perfected, and are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2012).

In June 2012, the issue of entitlement to service connection for tinnitus was raised.  This issue has not been addressed by the RO, and is therefore referred to the RO for appropriate action.

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected sinusitis post-endoscopic surgery with polypectomy, status post-rupture of the sphenoid artery is remanded to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of his appeal is requested for the issue of entitlement to service connection for right ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement received in August 2012, the Veteran, through his representative, withdrew the appeal for the issue of entitlement to service connection for right ear hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for right ear hearing loss is dismissed.


REMAND

Additional development is required before the issue of entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected sinusitis disability can be adjudicated.  VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  38 C.F.R. § 3.159(c)(1).  Further action must be taken to meet the duty to assist in this case.  

In June 2012, the Veteran submitted a statement indicating that he was currently under the care of Dr. J.K. at the Bond Clinic in Rolla, Missouri.  Specifically, he reported that he had been receiving treatment from Dr. J.K. for his sinusitis disability once per week, for the past 18 months.  There is no indication that a request or attempt to obtain the aforementioned private treatment records took place.  Therefore, VA must request treatment records from Dr. J.K. for the Veteran regarding his treatment for sinusitis during the aforementioned time frame.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file all treatment records from Dr. J.K. at the Bond Clinic located in Rolla, Missouri from January 2011 to the present, as per the Veteran's June 2012 statement.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated with consideration of all of the evidence of record.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


